DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                               
                                        Election/Restrictions 
2.    Applicant’s election without traverse of Group I (claims 1-19) filed on 04/08/2021 and withdrawn Group II (claims 20-23) has been acknowledged and considered. Applicants have the right to file a divisional application covering the subject matter of the non-elected claims (claims 20-23).
        Claims 1-23 are currently pending in the application.
                                              Oath/Declaration
3.     The oath/declaration filed on 12/19/2019 is acceptable.

This application is in condition for allowance except for the following formal matters:
       Drawings
       The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description in paragraph [0098]: [an opening (113) is not in Fig. 6A]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 
       Specification
      The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
       A title such as – ELECTROLUMINESCENT DISPLAY DEVICE – or is suggested by the applicant.
       Note that the claims are directed to a semiconductor device instead of method of making a semiconductor device.       
     Non-elected cancellations
     Claims 20-23 currently pending but are withdrawn from consideration.    
     These claims need to be canceled prior to allowance of this application.
                                     Allowable Subject Matter
4.   Claims 1-19 are allowed.
      The following is a statement of reason for the indication of allowable subject matter:
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach an electroluminescent display device, comprising a first portion of a p-type layer is on an upper surface of the bank and a second portion of the p-type layer is on the emission part, the first portion of the p-type layer is separated from the second portion of the p-type layer at the lower end of the bank, in combination with the other steps, as cited in the independent claim 1.
    Claims 2-19 are directly or indirectly depend on the independent claim 1.       

      Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
      A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
      When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.      
                                   Cited Prior Arts
5.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. HOSONO et al. (U.S. Publication No. 2019/0334125 A1), YOKOTA et al. (U.S. Publication No. 2018/0097050 A1), Seki (U.S. Publication No. 2003/0146695 A1) and HEO (U.S. Publication No. 2019/0165062 A1).
                                                        Conclusion

        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    

/PHUC T DANG/Primary Examiner, Art Unit 2892